Citation Nr: 1120154	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  04-10 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pancreatitis, as secondary to service-connected alcohol abuse disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased compensable rating for hemorrhoids.

3.  Entitlement to service connection for a stomach condition, as secondary to service-connected alcohol abuse disorder and PTSD and as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.  His awards and medals include the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in May 2006.  A transcript of that proceeding is of record.

When this case was previously before the Board in August 2007, the Board remanded for additional development the issues of entitlement to a compensable rating for hemorrhoids and entitlement to service connection for alcohol abuse with resulting pancreatitis and stomach condition, claimed as secondary to service-connected PTSD.  In a November 2009 rating decision, the Appeals Management Center (AMC) granted service connection for alcohol abuse disorder as secondary to service-connected PTSD.  However, in a November 2009 supplemental statement of the case, it continued to deny entitlement to service connection for pancreatitis and a stomach condition, claimed as secondary to service-connected alcohol abuse and PTSD.  Those issues remain on appeal.

The Veteran submitted a claim of entitlement to a total disability rating based on individual unemployability (TDIU) in February 2009.  In addition, in an April 2010 written statement he raised the issues of entitlement to service connection for sleep apnea and entitlement to service connection for diabetes mellitus.  Those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action in the first instance.  

The issue of entitlement to service connection for a stomach condition, as secondary to service-connected alcohol abuse disorder and PTSD, and as secondary to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not have pancreatitis at the time his claim for service connection for that disability was filed, or at any time during the pendency of the claim.

2.  The Veteran's hemorrhoids are not more than moderate in severity.


CONCLUSIONS OF LAW

1.  Pancreatitis is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.110 (2006).

2.  The criteria for a compensable rating for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  These statutory and regulatory provisions also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with the notice required under the VCAA by letters mailed in November 2003 and September 2007.  He was provided with notice regarding the disability-rating and effective-date elements of the claims by letter mailed in September 2007.  Although complete VCAA notice was not provided until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims in November 2009.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  Moreover, the Veteran has not alleged that he is entitled to an extra-schedular evaluation for his hemorrhoids, and the Board has determined, for the reasons explained below, that referral of this matter for extra-schedular consideration is not warranted.  

The record reflects that all available service and post-service evidence identified by the Veteran has been obtained and that he has been afforded appropriate VA examinations.  The Board acknowledges that a medical nexus opinion was not obtained in response to the Veteran's claim for service connection for pancreatitis.  However, the Veteran was afforded an examination in response to that claim, and the examiner did not render a medical opinion because she determined that the Veteran does not have pancreatitis or a pancreas disorder.  Since the record establishes that no pancreas disorder has existed at any time during the pendency of the claim, a medical opinion is not necessary in order to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Neither the Veteran nor his representative has identified any outstanding pertinent evidence, to include medical records, that could be obtained.  The Board is also unaware of any such outstanding evidence.  In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and non-prejudicial to the Veteran.  Accordingly, the Board will proceed to address the merits of the claims.


Legal Criteria

Secondary Service Connection

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability also is compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Increased Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2009).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection for Pancreatitis

The Veteran contends that service connection is warranted for pancreatitis.  In an October 2002 statement, he wrote that he consumes excessive amounts of alcohol because of his PTSD.  The Veteran also wrote that his abuse of alcohol had resulted in his hospitalization for pancreatitis.  The Board notes that service connection is in effect for both PTSD and for an alcohol abuse disorder, as secondary to service-connected PTSD.

The evidence of record is consistent with the Veteran's statements regarding his past hospitalization for pancreatitis and the relationship of that disorder to his service-connected alcohol abuse disorder.  Private treatment records reflect that he was treated for acute pancreatitis at a private hospital in December 1996 and January 1997 and that his health care providers linked his condition to alcohol abuse.  A November 1998 VA treatment record shows that he again was diagnosed with pancreatitis after complaining of abdominal pain.  A February 2002 VA treatment record notes the Veteran's report to his psychiatrist that he was experiencing  "epigastric pain reminiscent of his bout with pancreatitis in 1996."  In addition, a March 2002 private treatment record notes his complaint of epigastric pain, possibly related to pancreatitis, as well as his report that the pain improved when he decreased his alcohol intake.

However, the evidence of record also establishes that the Veteran does not currently have pancreatitis, or any other disorder of the pancreas, and that no such disorder has been present at any time during the pendency of his claim.  A computerized tomography (CT) scan performed in May 2003, less than one year after the Veteran filed his claim for service connection, revealed no abnormality of the pancreas.  A May 2003 VA examination report reflects a diagnosis of acute pancreatitis in 1996, without evidence of residuals.  The examiner specifically noted that the CT scan and laboratory testing results provided no evidence of chronic pancreatitis, or evidence of residuals of the acute pancreatitis he experienced in the past.

The remaining evidence of record is consistent with the findings of the May 2003 VA examiner.  Private treatment records dated from October 2002 through March 2010 do not reflect any complaints, treatment, or diagnoses related to the Veteran's pancreas.  Although the Veteran testified in May 2006 that he was hospitalized in 1996 for pancreatitis, he has not alleged that he currently has a pancreas disorder, and examination in May 2003 revealed no present abnormality of the previously diagnosed acute condition.  Moreover, to the extent that the Veteran believes the epigastric pain he experiences may be related to a pancreas disorder, the Board notes that he is not competent to render such an opinion.  The Veteran is a layperson without medical training, and pancreatitis is not a medical condition capable of diagnosis by observation or other abilities and skills possessed by a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Further, as to epigastric pain, the Board notes that it is remanding the separated stomach condition claim for further development, and this claim also encompasses similar complaints of pain that is being caused by something other than the pancreas.  

In sum, the evidence establishes that the Veteran does not have pancreatitis and that no pancreas disorder has existed at any time during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of a current disability, service connection may not be granted as either being related directly to service, or as secondary to the service-connected alcohol abuse disorder or PTSD conditions.   See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


Compensable Rating for Hemorrhoids

Service connection for hemorrhoids was granted by way of a March 1994 rating decision.  The Veteran's hemorrhoids were assigned a noncompensable evaluation, effective from April 2, 1993.  In October 2002, the RO received a statement from the Veteran and interpreted it as a claim for entitlement to an increased compensable rating for hemorrhoids.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected hemorrhoids.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the Veteran's hemorrhoids.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran's hemorrhoids currently are evaluated as noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under this code, a noncompensable rating is warranted for mild or moderate hemorrhoids.  A 10 percent rating is warranted for large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences.  The maximum schedular rating of 20 percent is warranted for hemorrhoids with persistent bleeding and secondary anemia, or with fissures.

The record establishes that the Veteran's hemorrhoids have been, at worst, moderate during the appeal period.  Private treatment records dated from March 2002 and to February 2003 reflect that his hemorrhoids were small and productive of bleeding and prolapse.  A banding procedure was recommended in September 2002, and a February 2003 record indicates that the procedure was scheduled to occur the next month.  However, subsequent records indicate that the procedure was not performed.  The Veteran denied having post-service rectal surgery on VA examination in May 2003, and he did not report having any post-service hemorrhoid procedures on VA examination in March 2005, at the May 2006 hearing, or on VA examination in March 2010.  Subsequent evidence shows that the Veteran continued to experience hemorrhoid symptomatology after February 2003, but this evidence does not establish that his hemorrhoids were more than moderate during the appeal period.

The reports of VA examinations conducted in May 2003 and March 2005 note his report that he experienced fecal leakage during flare-ups and experienced bleeding that occurred two to three times per month.  However, in May 2003, physical examination revealed good sphincter tone with no hemorrhoids, fecal leakage, fissures, palpable masses, or evidence of bleeding.  In March 2005, physical examination revealed no evidence of external hemorrhoids, fecal leakage, or fissures.  In addition, there was no evidence of bleeding on gloved rectal examination.  Both examination reports note that there was no evidence of anemia.

The Veteran testified in May 2006 that his hemorrhoids "come out" whenever he has a bowel movement and that they "bleed occasionally."  He reported that he must change his underwear three to four times per month due to the hemorrhoids "sticking out" and "leakage."  He also reported using suppositories to treat his hemorrhoids three to four times per month.

Private treatment records dated from October 2007 to February 2009 reflect the Veteran's complaints of numerous medical conditions, but not hemorrhoids.  He specifically denied having problems with hemorrhoids in private treatment records dated in February 2009, May 2009, June 2009, August 2009, November 2009, and March 2010.

On VA examination in March 2010, the Veteran reported having hemorrhoid flare-ups one to two times per week.  He also reported that he treats these flare-ups by self-medicating with over-the-counter products.  He denied experiencing fecal leakage, incontinence, bleeding, or thromboses.  Physical examination revealed small hemorrhoidal tags that were only visible on Valsalva movements.  The examiner noted that there was no evidence of thrombosed hemorrhoids, fissures, masses, bleeding, discharge, fecal leakage, or prolapse.  The examiner also noted that the areas with hemorrhoidal tags represented areas of redundant tissue, but he indicated that these areas of tissue were small, not excessive.  The final diagnostic impression was small hemorrhoids, under conservative treatment with over-the-counter products.

In sum, the evidence shows that the Veteran's hemorrhoids have resulted in bleeding and leakage during the appeal period.  However, the evidence also shows that the bleeding associated with the Veteran's hemorrhoids has not resulted in secondary anemia and that there are no fissures.  In addition, although the record indicates that a banding procedure appears to have been recommended in late 2002 and early 2003, the evidence does not show that the Veteran's hemorrhoids were large or thrombotic, irreducible, or productive of excessive redundant tissue during that time, or at any time during the appeal period.  Accordingly, a compensable rating for hemorrhoids is not warranted.

The Board acknowledges the Veteran's testimony and statements regarding the severity of his hemorrhoids, as well as his belief that he is entitled to a compensable rating for this disability.  However, as a layperson without medical training, the Veteran is not qualified to opine regarding the existence of the criteria necessary to establish his entitlement to a compensable rating under Diagnostic Code 7336.  Specifically, the Veteran is not competent to determine whether his hemorrhoids are thrombotic or irreducible with excessive redundant tissue, or whether they have resulted in secondary anemia or fissures.  See, again, Espiritu, 2 Vet. App. 492; Jandreau, 492 F.3d 1372.  In evaluating the severity of his disability, therefore, the Board has relied on the competent medical evidence of record.  

Further, in view of the entirely contrary evidence contained in the March 2010 VA examination report, the Board finds the Veteran's report of frequent bleeding and leakage to not be credible.  In that regard, the Board further notes that the Veteran's prior reports of the severity of his symptomatology also were found to be unsupported during the May 2003 and March 2005 VA examination reports.  While he reported experiencing fecal leakage during flare-ups and bleeding two to three times per month, the physical examinations conducted at those times  revealed good sphincter tone with no hemorrhoids, fecal leakage, fissures, palpable masses, or evidence of bleeding.  Given the absence of more than moderate symptoms in the 2003, 2005 and 2010 VA examinations, as well as the private medical evidence, the Board finds that a higher compensable rating is not warranted.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the symptomatology for the Veteran's hemorrhoids warranted a compensable rating due to being more than moderate in degree.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Extra-schedular Consideration

The Board also has considered whether this case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  

The schedular evaluation in this case is not inadequate.  A compensable evaluation is provided for certain manifestations of hemorrhoids.  However, as discussed above, the record reflects that the Veteran's hemorrhoids have not been productive of those manifestations during the appeal period.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's hemorrhoids.  Since the Board finds that the Veteran's disability picture is contemplated by the rating schedule, it need not consider whether the disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.


ORDER

Service connection for pancreatitis, as secondary to service-connected alcohol abuse disorder or PTSD, is denied.

Entitlement to a compensable rating for hemorrhoids is denied.


REMAND

The Veteran also contends that service connection is warranted for a stomach condition.  He wrote in an October 2002 statement that his PTSD condition has contributed to his excessive consumption of alcohol.  In a medical release form executed in December 2002, he indicated that his excessive consumption of alcohol, in turn, had resulted in "stomach problems."  In addition, in his October 2003 notice of disagreement and at the May 2006 hearing, the Veteran argued that his stomach condition may be related to his exposure to herbicides in the Republic of Vietnam.  The Board notes that such exposure is presumed since the Veteran's DD Form 214 and service treatment records indicate that he served on land in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 C.F.R. § 3.307(a)(6)(iii) (2009). 

As a preliminary matter, the Board notes that it previously denied the Veteran's claim for service connection for a hiatal hernia and upper gastrointestinal bleeding in a September 2002 decision.  The Veteran did not appeal that decision, and it became final.  However, his present claim for service connection for a stomach condition is distinct from his previously denied claim because, as noted below, it involves different diagnoses.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

The Veteran was afforded a VA examination in May 2003 in response to his claim for service connection.  The examiner reviewed the claims folders, including the results of a May 2003 upper gastrointestinal (UGI) series, and performed a physical examination of the Veteran.  She diagnosed gastritis, not demonstrated per UGI, and opined that there was no evidence of residuals of gastritis or peptic ulcer disease on UGI.  Since the examiner did not diagnose a current stomach disorder, she did not opine regarding the relationship of such a disorder to the Veteran's service-connected alcohol abuse disorder and PTSD, or to his in-service exposure to herbicides.

However, subsequent medical evidence shows that the Veteran has been diagnosed with and treated for at least two stomach disorders.  Private treatment records dated from October 2007 to October 2008 reflect continuing diagnoses of gastritis, and records dated from February 2009 to March 2010 reflect ongoing diagnoses of gastroesophageal reflux disease (GERD).

In light of the foregoing, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his gastritis and GERD, to include a determination regarding the relationship between those disorders and his service-connected alcohol abuse disorder and PTSD, and between those disorders and his in-service exposure to herbicides.  See, again, McClendon, 20 Vet. App. 79.

Accordingly, this case is REMANDED to the AOJ for the following actions:

1.  Obtain records of all treatment received at the Dallas VA Medical Center from October 2008 to the present, to include records of treatment received for a stomach condition, to include gastritis and GERD.

2.  Following the completion of the above, the Veteran should be scheduled for a VA examination by a clinician with appropriate expertise to determine the nature and etiology of his stomach condition, such as a gastroenterologist, or ear, nose and throat (ENT) specialist.  The claims folders must be made available for review by the examiner.

Based on the examination results and a review of the claims folders, the examiner is requested to provide an opinion concerning whether it is at least as likely as not, i.e., at least a 50 percent or better probability, that 

a. any current stomach condition, to include gastritis and GERD, is etiologically related to an event, injury, or disease in service, to include in-service exposure to herbicides.

b. any current stomach condition, to include gastritis and GERD, is etiologically related to, or has been aggravated or worsened in severity by, the Veteran's service-connected alcohol abuse disorder or PTSD conditions.

A thorough rationale must be provided for all opinions expressed.  In the extraordinary circumstance that the examiner is unable to provide any requested opinion, a supporting rationale must be provided concerning why the opinion cannot be given.

3.  Following the completion of the above, the AOJ should readjudicate the Veteran's claim for service connection for a stomach condition, to include as secondary to service-connected alcohol abuse disorder and PTSD conditions, and as secondary to herbicide exposure.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


